Name: 98/738/EC: Commission Decision of 9 December 1998 amending Decision 95/506/EC authorising Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands (notified under document number C(1998) 3944)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  plant product;  agricultural activity;  Europe
 Date Published: 1998-12-30

 Avis juridique important|31998D073898/738/EC: Commission Decision of 9 December 1998 amending Decision 95/506/EC authorising Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands (notified under document number C(1998) 3944) Official Journal L 354 , 30/12/1998 P. 0062 - 0063COMMISSION DECISION of 9 December 1998 amending Decision 95/506/EC authorising Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands (notified under document number C(1998) 3944) (98/738/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 98/2/EC (2), and in particular Article 15(3) thereof,Whereas the harmful organism Pseudomonas solanacearum (Smith) Smith is now known as Ralstonia solanacearum (Smith) Yabuuchi et al.; however Pseudomonas solanacearum (Smith) Smith is a synonym of Ralstonia solanacearum (Smith) Yabuuchi et al. and both names are used in scientific literature and in current Community legislation;Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Pseudomonas solanacearum (Smith) Smith, the cause of potato brown rot, from another Member State, it may temporarily take any additional measures which it deems necessary, as long as the Commission has not adopted such measures;Whereas the Kingdom of the Netherlands informed the other Member States and the Commission on 3 October 1995 that some samples of potatoes originating in that country were identified as infected by Pseudomonas solanacearum; whereas complementary reports supplied by the Netherlands indicated that more samples of the 1995 potato production including seed potatoes, showed a confirmed infection by Pseudomonas solanacearum; whereas therefore the Commission adopted Decision 95/506/EC of 24 November 1995 authorising Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards the Kingdom of the Netherlands (3); whereas Decision 95/506/EC was amended by Decisions 96/599/EC (4) and 97/649/EC (5) and extended by a limited period;Whereas the Kingdom of the Netherlands informed the other Member States and the Commission on 28 August 1998 that in the summer of 1998, samples of potatoes destined for starch production originating in that country were identified as infected by Pseudomonas solanacearum; whereas however, it was not possible to definitively identify the source of contamination and whereas also the Community control regime on Pseudomonas solanacearum established by Council Directive 98/57/EC (6) is not yet effective in the Member States, it is justified to further maintain additional measures with regard to this situation; whereas accordingly Decision 95/506/EC should be extended for a further limited period;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 95/506/EC is hereby amended as follows:1. in Article 1(1), the words 'potatoes of the 1997 crop, until 30 June 1998 for seed potatoes and until 30 September 1998 for other potatoes` shall be replaced by the words 'potatoes of the 1998 crop, until 20 August 1999`;2. in Article 3(1), last subparagraph, the reference to '1 May 1998` shall be replaced by '1 May 1999`;3. in Article 3(3), the references to '15 December 1997` and '1997` shall be replaced by '15 December 1998` and '1998` respectively.Article 2 This Decision is addressed to the Member States.Done at Brussels, 9 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 15, 21. 1. 1998, p. 34.(3) OJ L 291, 6. 12. 1995, p. 48.(4) OJ L 265, 18. 10. 1996, p. 18.(5) OJ L 274, 7. 10. 1997, p. 14.(6) OJ L 235, 21. 8. 1998, p. 1.